Pee Curiam,
The specifications of error are numerous, and refer to the findings of fact by the auditor. No portion of the testimony is printed beyond that of a documentary character. We do not agree that the documents referred to show any errors in the findings of the master, or in the conclusions he draws from admitted facts, approved as they are by the learned court below. A discussion of the numerous assignments would consume much time to little purpose.
The decree is affirmed, and the appeal dismissed at the costs of the appellants.